Citation Nr: 0722417	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  00-16 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 


THE ISSUE

Whether there was clear and unmistakable error in a Board of 
Veterans' Appeals decision, dated in August 1989, which 
denied service connection for a psychiatric disorder.

(The issues of entitlement to service connection for 
bilateral hearing loss, a sinus disability, a low back 
disorder, and a psychiatric disorder will be the subject of a 
separate Board decision.)


REPRESENTATION

Moving party represented by:  David W. Glasser, Attorney at 
Law


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from June 1962 to June 
1964.

This matter is before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for 
Veterans Claims (Court).  In a March 2006 Order (with 
Judgment issued in April 2006), the Court vacated a November 
2003 Board decision.  In the November 2003 decision, the 
Board had decided that there was no clear and unmistakable 
error (CUE) in an August 1989 Board decision that had denied 
service connection for a psychiatric disorder. 

This case originally came before the Board of Veterans' 
Appeals (Board) on a motion by the moving party (hereinafter, 
"the veteran") alleging clear and unmistakable error in early 
Board decisions that denied service connection for a 
psychiatric disorder.  Historically, in June 1970 and in 
October 1987, the Board denied service connection for a 
nervous disorder and for a psychiatric disorder, 
respectively.  In an August 1989 reconsideration decision, by 
an expanded panel, the Board found that its June 1970 and 
October 1987 decisions did not involve obvious error, 
affirmed the June 1970 and October 1987 decisions, and denied 
service connection for a psychiatric disorder.

The controlling statutory provision provides that decisions 
of a majority of a section's Board members are final unless 
the Chairman orders reconsideration.  A decision of a 
majority of an expanded section's members shall constitute 
the final Board decision.  See 38 U.S.C. § 4003(1) (U.S. 
Government Printing Office 1965), as amended by P. L. No. 
100-687, 102 Stat. 4105, Sec. 202 (effective Jan. 1, 1989) 
(redesignated as 38 U.S.C.A. § 7103).  As such, the June 1970 
and October 1987 Board decisions no longer constitute final 
decisions of the Board, pursuant to 38 U.S.C. § 4003(1), as 
amended by P. L. No. 100-687, 102 Stat. 4105, Sec. 202.  
Thus, the August 1989 Board reconsideration decision now 
constitutes the final decision of the Board, concerning 
matter of service connection for a psychiatric disorder, for 
purposes of a collateral attack based on clear and 
unmistakable error.

Because the August 1989 Board reconsideration decision, in 
effect, subsumes the earlier June 1970 and October 1987 Board 
decisions, the issue on appeal is characterized as listed on 
the title page. Id.


FINDINGS OF FACT

1.  In an August 1989 reconsideration decision by expanded 
panel, the Board found that its June 1970 and October 1987 
decisions did not involve obvious error, and denied 
entitlement to service connection for a psychiatric disorder.

2.  The veteran has not alleged specific errors of fact or 
law in the prior Board decision dated in August 1989, that 
found that its June 1970 and October 1987 decisions did not 
involve obvious error, and denied entitlement to service 
connection for a psychiatric disorder.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 3.105(a) (2006); Simmons v. Principi, 
17 Vet. App. 104 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that the provisions of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and of the implementing 
regulations codified in part at 38 C.F.R. § 3.159, are not 
applicable to the instant claims of CUE.  See Simmons v. 
Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 
15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. 
App. 165 (2001).  As noted in Livesay, clear and unmistakable 
error claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim based 
on clear and unmistakable error is fundamentally different 
from any other kind of action in the VA adjudicative process.  
A litigant alleging clear and unmistakable error is not 
pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Livesay, 15 Vet. App. at 178-
179. Moreover, that litigant has the burden of establishing 
such error on the basis of the evidence then of record.  Id.

The veteran appealed to the Court from the November 2003 
Board decision in which the Board decided that there was no 
clear and unmistakable error in an August 1989 Board decision 
that had denied service connection for a psychiatric 
disorder. 

In the March 2006 Order, with respect to the Board's November 
2003 decision, the Court affirmed in part, vacated in part, 
and remanded for further proceedings consistent with the 
Order.  With respect to the affirmed part, the Court noted 
that the Board presented the veteran's CUE challenge as 
follows:

In arguments presented in September 2000, the 
veteran asserts that there was "reversible error" 
in the August 1989 Board decision in not granting 
his claim for service connection for a psychiatric 
disorder.  In essence, he alleges that the Board 
erred in deciding his appeals without first 
affording him VA examinations, without first seeing 
that he was provided with documents that he had 
requested from the RO, without first seeing that he 
was provided with adequate notice of the laws and 
regulations governing his claim (which he claims 
were not properly provided by the RO), without 
discussing the reason for his change of in-service 
companies, and that the Board improperly applied or 
failed to apply the doctrine of reasonable doubt. 
The veteran argues that if the Board had, in fact, 
provided the above aid in developing his claim 
and/or properly applied the reasonable doubt 
doctrine, it would have concluded that he veteran 
was entitled to service connection for a 
psychiatric disorder.
 
The Court noted that the veteran did not reassert those 
specific CUE arguments in his appeal to the Court, and that 
therefore, the Court considered the arguments enumerated 
above as abandoned.  The Court thereby affirmed the Board's 
decision with respect to those specific arguments.

The Court otherwise noted, however, that the Board's decision 
did not address a CUE argument that the veteran alleged 
before the Court.  The Court found that in the absence of a 
Board decision on the merits of that CUE argument, the Court 
must determine whether that specific argument was properly 
raised at the Board level.  Moreover, the Court determined 
that before it had jurisdiction to decide whether a CUE claim 
had been properly raised at the Board level (pled with 
specificity), the Board must first make a factual 
determination on this matter.  

Specifically, the Court determined that the Board must decide 
whether a September 2000 correspondence-which was 
interpreted as presenting the CUE arguments actually decided 
by the Board-also raised the specific CUE argument raised on 
appeal to the Court (but not addressed by the Board).  On 
this basis, the Court remanded the case to the Board to make 
that determination in the first instance as to whether the 
September 2000 correspondence raised the specific CUE 
argument raised on appeal to the Court; and if the Board 
determines that it was reasonably raised, and complies with 
the pleading requirements, the Board is to adjudicate the 
veteran's specific CUE motion not previously addressed at the 
Board.

The Court did not identify the specific CUE argument raised 
on appeal to the court by the veteran, but not addressed in 
the November 2003 Board decision.  But review of briefs 
submitted on appeal to the Court shows that that specific CUE 
argument the veteran made to the Court involves the 
following.  Essentially, the veteran argued to the Court that 
the veteran's DD Form 214 clearly showed that the veteran was 
discharged because his aptitude was not sufficient for him to 
continue service, as reflected in a notation of "Para 9 AR 
601-210".  The veteran argued that this notation clearly 
shows that the veteran failed to meet mental qualifications, 
resulting from Army Classification Battery Tests.  The 
veteran argued to the Court that the Board failed to address 
or consider that crucial document and corresponding Army 
regulations; and that had the Board considered the veteran's 
DD Form 214 and supporting regulations, the Board would have 
noted that there were mental health issues surrounding the 
veteran's discharge from service as referenced in the DD Form 
214 and corresponding regulations.

VA law provides that Board decisions are subject to revision 
on the grounds of clear and unmistakable error and must be 
reversed or revised if evidence establishes such error.  38 
U.S.C.A. § 7111(a).  Motions for review of prior Board 
decisions on the grounds of CUE are adjudicated pursuant to 
the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.

Under § 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions that fail to comply with the requirements 
set forth in this paragraph shall be dismissed without 
prejudice to refiling under this subpart.  38 C.F.R. § 
20.1404(b); see also Simmons v. Principi, 17 Vet. App. 104 
(2003), (which extended 38 C.F.R. § 20.1404 to RO rating 
decisions challenged on the grounds of clear and unmistakable 
error.)

Generally stating that the RO failed to properly apply the 
United States Code and Code of Federal Regulations does not 
form the basis for a clear and unmistakable claim.  The 
veteran must set forth clearly and specifically the alleged 
clear and unmistakable error, or errors, of fact or law in 
the decision, the legal or factual basis for such 
allegations, and an explanation of why the result would have 
been manifestly different but for the alleged error.

The issue here is whether the veteran's September 2000 
correspondence raised the specific CUE argument raised on 
appeal to the Court but not addressed in the November 2003 
Board decision.  

On review of the September 2000 correspondence, the Board 
does not find that the veteran raised the specific CUE 
argument raised on appeal to the Court but not addressed in 
the November 2003 Board decision.  With respect to the CUE 
argument addressed at the Court-regarding the implications 
of notation on the veteran's DD Form 214, the veteran does 
not set forth clearly and specifically an alleged clear and 
unmistakable error, of fact or law in the decision, the legal 
or factual basis for such allegations, or an explanation of 
why the result would have been manifestly different but for 
the alleged error.

Review of the September 2000 correspondence shows that the 
veteran titled the document as "Contradictions, Errors, and 
Negligence in VA File..."  In that document, the veteran 
provided general indications, as addressed in the Board's 
November 2003 decision, that he was alleging that the Board 
erred in deciding his appeals without: affording VA 
examinations; providing requested documents or adequate 
notice of law and regulations; or discussing the reason for 
his change of in-service companies; and that the Board 
improperly applied or failed to apply the doctrine of 
reasonable doubt. 

As to the CUE argument addressed at the Court regarding the 
implications of a specific notation on the veteran's DD Form 
214, the September 2000 correspondence contains the following 
paragraph, which contains the only reference to DD Form 214.

Attention to my 214 - 1) 13B none - where no formal 
certificate is authorized to be discussed.  2) TOP 
RE 3a 3) Remark # 32  4) 11c - SPN  5) All Army 
regulations.

The above paragraph does not meet the "specific 
allegations" requirement under 38 C.F.R. § 20.1404 (b).  As 
noted above, the veteran argued to the Court that the 
veteran's DD Form 214 clearly showed that the veteran was 
discharged because his aptitude was not sufficient for him to 
continue service, as reflected in a notation of "Para 9 AR 
601-210" of his DD Form 214.  In the September 2000 
correspondence, there is not even a vague reference to that 
notation, or an indication of the basic associated argument 
made to the Court as to the significance of that notation.  

In essence, that correspondence makes no reference to the 
specific argument made to the Court.  Nor is there any 
submission at the time of the November 2003 Board decision 
containing the specific argument made to the Court.  As to 
the specific argument addressed by the Court in its March 
2006 Order, at the time of the November 2003 Board decision, 
the veteran had not set forth clearly and specifically the 
alleged clear and unmistakable error, of fact or law in the 
RO decision, the legal or factual basis for such allegations, 
or an explanation of why the result would have been 
manifestly different but for the alleged error.  

Therefore, with respect to the specific argument pled to the 
Court and the subject of its remand to the Board, a claim of 
CUE in the prior Board decision of August 1989 has not been 
pled with sufficient specificity to raise a valid claim.  The 
veteran has not alleged an error of law or fact.  The Board 
stresses the veteran has not pointed to any error of fact or 
any error in the application of the law which is such that it 
would compel the conclusion that the result would have been 
manifestly different but for the error.


ORDER

The motion is dismissed without prejudice to refiling.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


